 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 5                                          AT TACOMA

 6      MICHAEL A LINEAR,
                                                                 Case No. C19-5665 RBL-TLF
 7                                    Plaintiff,
                 v.                                              ORDER DISMISSING PLAINTIFF’S
 8                                                               COMPLAINT
        STEPHEN SINCLAIR, D HOLLIBAUGH,
 9      PERCIFIELD, DEBORAH J WOFFORD,
10                                    Defendants.

11
            The Court, having reviewed the Report and Recommendation of Judge Theresa L. Fricke,
12
     United States Magistrate Judge, objections to the report and recommendation, if any, and the
13
     remaining record, does hereby find and ORDER:
14

15         (1)        the Court adopts the Report and Recommendation;

           (2)        plaintiff’s complaint is voluntarily DISMISSED without prejudice; and
16
           (3)        the Clerk is directed to send copies of this Order to plaintiff, to Magistrate Judge
17
                      Theresa L. Fricke and to any other party that has appeared in this action.
18
            Dated this 6th day of September, 2019.
19

20

21

22
                                                              A
                                                              Ronald B. Leighton
                                                              United States District Judge
23

24

25

     ORDER DISMISSING PLAINTIFF’S COMPLAINT - 1
